Citation Nr: 0434487	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  95-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently rated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to September 1968.  

In an October 1990 RO decision, service connection for low 
back strain and degenerative changes of the lumbosacral spine 
was denied.  The veteran perfected an appeal of that 
decision, and the case was certified to the Board of 
Veterans' Appeals (Board).  The veteran withdrew that appeal, 
and the Board dismissed the appeal in October 1993.  Because 
the appeal was withdrawn, the October 1990 decision denying 
entitlement to service connection for a low back disorder 
became final.  See Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if 
withdrawn).  

In June 1994, the veteran again claimed entitlement to 
service connection for a low back disorder, as well as filed 
increased rating claims for a bilateral ankle disorder and 
TDIU.  In a November 1994 decision, the RO denied entitlement 
to a disability rating greater than 10 percent for the 
residuals of a right ankle fracture, entitlement to a 
compensable disability rating for the residuals of a left 
ankle fracture, and TDIU.  The RO also determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.  

In a February 1997 rating decision the rating for residuals 
of the right ankle fracture was increased from 10 to 20 
percent, and the rating for the residuals of the left ankle 
fracture was increased from noncompensable to 10 percent.  
New and material was determined not to have been presented to 
reopen the claim of entitlement to service connection for a 
low back disability.  

In a January 1999 decision, the Board determined that new and 
material evidence had been presented to reopen the claim of 
service connection for a low back disability.  That issue, 
along with the claims for increased ratings for left and 
right ankle disabilities and TDIU, was remanded to the RO for 
additional development.  

In September 2002, the Board undertook development of the 
issues on appeal.  In October 2003, the Board again remanded 
the claim to the RO for additional development and the case 
was returned to the Board in October 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  A low back disability was not demonstrated until years 
after service, and is not the result of a disease or injury 
in service, including a service connected disability.

3.  The veteran's right ankle disability is currently 
manifested by complaints of pain; limitation of motion of the 
right ankle is no more than marked.  Ankylosis is not shown.  

4.  The veteran's left ankle disability is currently 
manifested by subjective complaints of pain; limitation of 
motion of the left ankle is no more than moderate.  

5.  Service connection is in effect for residuals of a right 
ankle fracture with a 20 percent rating, and residuals of a 
left ankle fracture with a 10 percent rating.  The combined 
schedular evaluation is 30 percent.  

6.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disability without regard to non-service connected 
disabilities.  


CONCLUSIONS OF LAW

1.  A current low back disability was not incurred in or 
aggravated by service, nor is it shown to be proximately due 
to, the result of, or aggravated by service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2004).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of a right ankle fracture have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Codes 5270, 5271 (2004).  

3.  The criteria for entitlement to a rating greater than 10 
percent for residuals of a left ankle fracture are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2004).  

4.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist 
claimants with the development of their claims, and includes 
an enhanced duty to provide notice to claimants.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) (implementing the VCAA) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In correspondence dated in January 2004, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  The letter 
told the veteran that he was responsible for reporting 
treatment, and sending relevant records, and that VA would 
undertake to obtain records of VA treatment he identified, as 
well as records of private treatment for which he submitted a 
release of information.  The statement of the case and 
supplemental statements of the case informed the veteran of 
the criteria for benefits he was seeking, and how the current 
evidence failed to meet those criteria.  This information 
also served to advise him of the evidence needed to 
substantiate the claims on appeal.  

The January 2004 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 119-20.  The notice in 
this case was provided after the initial denial.  However, 
the Pelegrini Court noted that its decision was not intended 
to void existing RO decisions, where the initial adjudication 
had taken place prior to enactment of the VCAA.  Rather, it 
was sufficient for the Board to ensure that proper notice was 
provided after the initial denial.  Id, at 120, 122-4.  In 
this case the Board remanded the veteran's case to ensure 
that the notice was provided.

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and 
contains all findings needed to evaluate the claims.  VA has 
also obtained all relevant treatment records. These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

The veteran's service medical records show that in February 
1967, he complained of low back pain of one month's duration.  
Three separate examinations failed to reveal any 
abnormalities, and his complaints were assessed as mild low 
back strain.  In January 1968 he complained of continuing low 
back pain on three separate occasions, for which medication 
was provided.  No objective findings are documented.  

Following the third report, the veteran and his commanding 
officer consulted with the physician regarding the veteran's 
work limitations, and the physician noted that the veteran's 
pain complaints were far out of proportion to any objective 
signs of disability.  The veteran was then reportedly 
interviewed at length, and thoroughly examined; but no 
abnormal physical abnormalities were found.  The physician 
provided the opinion that the veteran had, "at worse," a 
mild back strain, and he and his commanding officer were told 
that he could perform all of his normal duties, with the 
exception of heavy lifting.  The service medical records make 
no further reference to any complaints or clinical findings 
pertaining to the low back.  

The service medical records also show that in February 1968 
both of his feet were run over by a forklift.  It was 
determined that he had incurred a fracture of the right 
distal fibula and the left medial malleolus, with no nerve or 
artery involvement in either ankle.  A physical examination 
on admission to the hospital was within normal limits, with 
the exception of the ankle fractures.  

The veteran was again hospitalized in May 1968, after having 
been absent without leave (AWOL) for ten days, at which time 
his entire physical examination was reported to be completely 
within normal limits.  He was then discharged to duty with no 
restrictions in his physical profile.  He subsequently 
complained of ankle pain and was given a physical profile.  

On VA orthopedic examination in February 1969, the veteran 
reported that he had quit his job on an assembly line due to 
pain in the right ankle, although he denied having sought any 
medical treatment, or doing anything for relief of the pain.  
The examiner provided diagnoses of history of linear 
fracture, without displacement, of the left medial malleolus, 
healed; and history of probable fracture of the right distal 
fibula, healed, with minimal residual arthritic changes.  

In a February 1969 rating decision service connection for 
residuals of a fracture of the right distal fibula with 
traumatic arthritis was granted with a 10 percent rating.  
Service connection was also granted for a linear fracture, 
without displacement, of the left medial malleolus, and a 
noncompensable rating was assigned.  Those ratings remained 
in effect until February 1997.  

A September 1985 private medical report reflects that the 
veteran was initially treated in November 1984 for severe 
pain and stiffness in the middle and lower back and the right 
ankle following a reported forklift accident while in 
service.  Examination of the thoracic and lumbosacral spine 
revealed moderate spasms and the motion of the spine was 
limited.  

Examination of the right ankle revealed a moderate degree of 
swelling and restricted motion.  An X-ray study of the 
thoracic and lumbosacral spine showed slight scoliosis and a 
slight degree of arthritic changes in the dorso-lumbo-sacral 
spine.  An X-ray study of the right ankle revealed an old 
fracture and degenerative changes and fusion at the fracture 
site.  The diagnoses included "old service-connected 
injury" to the thoracic and lumbosacral spine, with residual 
chronic myofibrositis, and an old service-connected fracture 
of the right ankle, with degenerative changes and fusion of 
the fracture site.  

A November 1988 private medical report indicates that the 
veteran was receiving treatment for degenerative arthritis of 
the spine and right ankle, but no complaints or clinical 
findings were provided.  The doctor stated that the veteran 
was totally and permanently disabled and unable to work 
secondary to his spine and right ankle problems.  

A February 1990 VA orthopedic examination reflects that the 
veteran reported pain in his legs, back, and ankle if he 
stood on his feet more than an hour.  He also reported that 
his feet had been run over by a forklift in 1967, breaking 
both of his ankles and injuring his back, and that he had 
arthritis in his back and ankles due to the injuries.  

Examination of the right ankle showed -5 degrees of 
dorsiflexion, 45 degrees of plantar flexion, 45 degrees of 
inversion, and 30 degrees of eversion.  Examination of the 
left ankle revealed the same, with the exception of zero 
degrees of dorsiflexion.  It was noted that tarsal-metatarsal 
motion was normal, and an X-ray study of the right ankle 
revealed no evidence of degenerative changes.  The diagnosis 
included ankle pain, probably not of organic etiology, with 
no evidence of arthritis.  The examiner also stated that the 
veteran's complaints of pain were not secondary to the 
reported injury.  

During a May 1991 hearing before RO personnel, the veteran 
testified that his right ankle became swollen and stiff with 
prolonged standing or walking or heavy lifting.  He said that 
he could stand for 30 minutes and walk three or four blocks, 
at which times he would have to sit.  He stated that he had 
pain all over his feet, but primarily on the right side of 
the right ankle.  He also stated that he had been given 
braces for both ankles in 1988 that he used for extended 
walking, and that he had a constant, throbbing pain in both 
ankles.  

The veteran also testified that he injured his back when the 
forklift ran over his feet in service, but that he did not 
complain about his back because his ankles hurt more.  He 
stated that he did not receive any treatment for his back 
after he got out of service until 1974 or 1975, at which time 
he was told that he had muscle spasms.  He also stated that 
service connection should be granted because he had no 
problems with his back prior to service.  

A May 1991 private medical report indicates that an X-ray 
study of the ankles showed minimal subchondral sclerosis of 
both joints.  A May 1994 report shows that the veteran was 
receiving care for degenerative arthritis of the spine and 
right ankle, and that he had difficulty standing and walking.  

The report of an August 1993 orthopedic consultation 
conducted in conjunction with a claim for Social Security 
Administration disability benefits, notes that the veteran 
complained of neck, upper back, lower back, bilateral ankle 
and foot pain.  The veteran attributed his injury to a 
forklift accident during service in Vietnam.  The examiner 
noted that the veteran wore a plastic ankle orthosis while 
walking.  His gait, without the brace, was normal; however, 
he was unable to walk on his heels and toes secondary to 
ankle pain.  

Examination of the ankle showed some limitation of range of 
motion with tenderness in the anterior aspect of the joint.  
Evidence of degenerative joint disease of the ankle and 
talonavicular joint was shown.  The examiner noted that the 
veteran had limitation of range of motion of the lumbar spine 
with no evidence of radiculopathy.  X-rays reflected 
degenerative joint disease.  

VA treatment records for November 1993 through July 1994 show 
treatment for low back and ankle complaints.  A November 1993 
record reveals that the veteran complained of worsening pain 
in both ankles that had begun in 1968.  He appeared wearing a 
splint on the right ankle.  

Examination of the ankles revealed full range of motion, no 
crepitance, and mild tenderness over the medial malleolus on 
the right.  An X-ray study of the right ankle revealed 
minimal degenerative arthritis, with no traumatic changes, 
and an X-ray study of the left ankle showed an old transverse 
fracture of the lower fibular shaft in perfect position.  

A June 1994 treatment record indicates the presence of talo-
tibial and mild talo-navicular arthrosis on the left and mild 
talo-tibial, talo- navicular, and navicular-cuneiform 
arthrosis on the right.  A physical examination of the right 
ankle in July 1994 was reported to be unremarkable

A July 1994 VA neurology examination indicates that the 
veteran reported having been run over by a 15,000 pound road 
grader in 1968, resulting in fractures of both ankles and a 
wrenched low back.  He claimed to have had low back pain 
since 1968. He complained of low back and bilateral lower 
extremity pain of three to four years duration. He stated 
that the right lower extremity pain went down the leg into 
the medial right ankle, and that he had intermittent numbness 
in the plantar aspect of the right foot. He also stated that 
the pain went down his left leg to the medial aspect of the 
left ankle, but denied any numbness in the left lower 
extremity. He reported that the left lower extremity was less 
bothersome than the right. The neurologist referenced 
December 1993 diagnostic tests that revealed moderate, 
chronic degenerative disc disease at L3-L4 and L5-S1, 
associated moderate spurring at L3-L4 and L5-S1, and 
degenerative spondylosis.  The medical records do not show 
any etiology for the low back pathology.  

On VA orthopedic examination in August 1994 the veteran 
reported that both of his ankles were run over by a 15,000 
pound road grading machine, fracturing both ankles and 
twisting his lower back.  He complained of low back and 
bilateral foot and ankle pain that was constant, but relieved 
with numerous medications and exacerbated with activity.  

Examination of the ankles revealed no evidence of swelling, 
deformity, ligamentous instability, or malunion of joints.  
In evaluating the bilateral range of motion of the ankles, 
the examiner found that eversion was decreased moderately, 
inversion was decreased minimally, plantar flexion was full, 
and dorsiflexion was decreased moderately.  Muscle strength 
was evaluated as 4/5. The diagnosis was bilateral 
osteoarthritic changes of the ankles, established by X-ray 
evidence, with minimal to moderate limitation of motion and 
4/5 muscle strength.  

The veteran received VA treatment for low back and foot pain 
due to an abnormality of the L3-L4 disc and talo-tibial 
arthritis in September 1994.  In November 1994 he again 
reported having low back pain since 1968, when he had 
incurred a twisting injury to his back, with intermittent 
pain down his right leg. He also complained of right ankle 
weakness. In a January 1995 report his VA physician stated 
that the veteran could only do desk work because of arthritis 
of the ankles and a ruptured lumbar disc.  No clinical 
findings were provided to support the physician's conclusion.

In his March 1995 substantive appeal the veteran stated that 
he had pain in both ankles, more so in the right, and that he 
had difficulty standing, walking, bending, and lifting.  He 
also stated that he had been treated for back pain in 
service, and that the pain had worsened.  

At a July 1995 VA orthopedic examination the veteran reported 
having been struck by a 15,000 pound road grader in service, 
which fractured both his ankles.  He also reported having 
hurt his back in the same injury due to being knocked down 
and twisting his back, and that he had had low back pain ever 
since.  The examiner noted that the veteran used an orthotic 
due to right foot drop.  

Examination of the back revealed limited motion, and the 
examiner referenced an October 1994 computerized tomography 
(CT) scan of the lumbar spine that revealed a herniated disc 
at L4-L5.  Based on the examination and diagnostic testing, 
the examiner provided a diagnosis of herniated disc at L4-L5.  
No etiology for the back disorder was provided.  

On VA spine examination in July 1995, the veteran reported 
low back pain with radiation down the right lower extremity, 
and swelling of the ankles.  The examiner noted that the 
veteran walked with a limp and used a cane.  Examination of 
the ankles revealed what the examiner described as minimal 
restriction of dorsiflexion of the ankles, and no edema.  His 
reflexes were physiologic and there was no evidence of muscle 
weakness or atrophy.  

Private treatment records show that the veteran received 
treatment for acute lumbar and right ankle pain.  In an 
August 1995 report his physician stated that he was 
permanently unable to work due to lumbar radiculopathy, low 
back pain, and arthritis in both ankles. No clinical findings 
were provided.

A March 1996 report from a chiropractor indicates that 
examination of the low back revealed evidence of muscle 
spasm, and that the veteran could not sit or stand for too 
long due to pain.  The examiner stated that the veteran had 
degenerative changes in the right ankle that caused 
difficulty walking, and an abnormal gait, causing problems 
with the hips and pelvis that produced more pressure on the 
spine and the discs in the lower back.  

Documents from the Social Security Administration indicate 
that the veteran was awarded Supplemental Security Income due 
to disability caused by degenerative joint disease and knee 
pain.  Although the documents do not show the specific 
joint(s) affected by the degenerative joint disease, other 
than the reference to knee pain, the regulation cited for the 
award of benefits referred to abnormalities of the hip or 
knee.  

In a July 1996 report the chiropractor stated that the 
veteran was totally disabled due to degenerative changes in 
the knee, ankle, and lumbar spine, as well as degenerative 
disc disease of the lumbar spine.  

In an October 1996 report the chiropractor stated that the 
veteran had provided him with copies of his service medical 
records, and that the physicians in service did not provide 
any findings based on physical examinations, or take X-rays 
to determine if anything was wrong, and that they "did not 
prepare an accurate diagnosis."  In a January 1997 report 
the chiropractor summarized the veteran's treatment for low 
back pain in service, and stated that the documented history 
showed that the veteran's back problems occurred during 
service, and that the arthritis was a result of the injuries 
that he incurred in service.  

A July 1996 private orthopedic evaluation report shows that 
the veteran complained of pain in the left and right ankles, 
the right knee, and the back of 27 years in duration.  The 
examiner noted that the veteran walked with a cane.  
Examination revealed bilateral ankle and right knee pain, 
tenderness and spasm of the lumbar spine, and chronic 
swelling of the right ankle and knee.  He was noted to have 
lumbar sprain, ankle sprain, back pain, a herniated disc, and 
osteoarthritis of the bilateral ankles and knees.  The 
examiner indicated that the veteran was permanently and 
totally disabled.  In October 1996 the veteran again 
complained of low back pain of 27 years duration that 
radiated into both legs.  In December 1996 he complained of 
pain in the low back and right knee, and he was noted to have 
polyarthritis of multiple joints.  

In an August 1996 statement the veteran reported that when 
the 15,000 pound road grader ran over his feet, he was 
knocked down and twisted his back. He stated that he informed 
the physicians at that time of having pain in his back, and 
that he could not remember whether an X-ray study was 
conducted.  

During a January 1997 hearing the veteran testified that he 
continued to have pain in both ankles, worse on the right. He 
denied having incurred any traumatic injuries after his 
separation from service.  In a March 1997 statement he 
reported wearing braces on both ankles, and that he could not 
walk properly without the braces.  He claimed that his ankle 
disorder should be rated as malunion of the tibia and fibula 
with nonunion of the bones and loose motion requiring a 
brace, which is rated as 40 percent disabling.  

An April 1997 VA outpatient treatment record notes that the 
veteran reported a 20 year history of low back pain with 
degenerative joint disease and herniated disc of the low 
back.  On objective examination, flexion to 60 degrees with 
complaints of pain was noted.  Lateral flexion was to 30 
degrees on both sides.  No palpable spasm was shown.  The 
diagnostic assessment was chronic low back pain with no 
clinical evidence of radiculopathy.  

On VA orthopedic examination in June 1997, the veteran 
complained of pain in the right ankle and foot that was worse 
with extended standing or walking.  The examiner noted that 
he wore bilateral ankle-foot orthoses, apparently because of 
foot pain, although he was told that they were for foot drop.  

The examiner found that the veteran did not have foot drop.  
He reported being unable to work properly, run, or 
participate in sports due to bilateral foot pain, and that he 
could walk two blocks.  Objective findings included mild 
swelling in the right foot over the talonavicular region.  No 
evidence of any gross bony deformities or instability of the 
ankles or feet was shown.  

Range of motion in the right ankle was extension to 5 degrees 
and flexion to 30 degrees.  In the left ankle, the veteran 
demonstrated extension of 10 degrees and flexion to 35 
degrees.  The examiner noted that the veteran had bilateral 
joint line tenderness at the ankle joints.  Radiographs 
demonstrated a history of fracture to the right talus in the 
talo-navicular joint and probably a fracture of the talus.  
It was noted that the veteran had mild or every early 
degenerative changes of the ankle.  

X-rays of the left ankle demonstrated mild degenerative 
disease with no definite fracture of the ankle.  The 
diagnosis was history of injury to both ankles.  The examiner 
commented that the fractures had healed in excellent 
position.  It was noted that the veteran had mild 
degenerative changes in both ankles and moderately severe 
post-traumatic arthritis in the talonavicular joint secondary 
to a fracture of talus and probably even a fracture of the 
navicula.  

In a December 1998 statement, the veteran's chiropractor 
indicated that the veteran continued to be totally disabled 
due to degenerative changes in his knee and ankle.  
Degenerative disc disease at the L3/L4 level of the lumbar 
spine was also noted.  The chiropractor stated that the 
veteran's overall condition was becoming progressively worse 
due to the degenerative changes and swelling at the sites.  

VA medical records dated from May 1997 to February 1999 
essentially reflect treatment for a variety of disorders 
including residuals of a bilateral ankle injury and chronic 
low back pain.  

In statements dated in September 1996 through February 1999 
from an orthopedic surgeon, it was noted that the veteran was 
being treated from herniated nucleus pulposis and severe 
degenerative arthritis of the right ankle.  The doctor noted 
that the veteran's condition was permanent and stationary.  
His restrictions included repetitive stooping, bending, and 
lifting heavy objects.  

In February 1999 the veteran filed an application for 
increased compensation based on unemployability.  The veteran 
indicated that he last worked in April 1993 as a transitional 
carrier for the U.S. Postal Service.  He stated that he was 
disabled due to a herniated disc, ankle problems and 
degenerative changes in the back.  The veteran related that 
he had two years of a high school education and received 
computer training since the time he became too disabled to 
work.  

On VA examination in February 1999, the veteran reported a 
history of injury to his feet and back during active service 
following an accident.  He stated that he twisted his back 
during the accident and his symptoms had become progressively 
worse.  He related that he was not treated until 1984 when he 
began medication and a TENS unit which provided minimal 
relief.  

The veteran also reported his history of bilateral ankle 
fractures during service.  He complained of current ankle 
pain which he treated with heat, Motrin and ankle-foot 
orthoses.  He said that he was unable to stand for longer 
than 20 minutes and could not run.  He sated that he was last 
employed in 1993, and was disabled due to his back.  

On objective examination, the veteran had full range of 
motion of the sub-talar as well as the ankle tibiotalar 
joints.  The veteran complained of significant pain with 
extremes of range of motion.  No deformity, swelling or 
atrophy of either ankle was shown.  X-ray studies revealed an 
old right talar head fracture with advanced degenerative 
joint disease.  Normal maintenance of the tabular joint was 
shown, bilaterally, with no evidence of degenerative joint 
disease except for mild subchondral sclerosis, bilaterally.  
The diagnoses included mechanical low back pain with 
radicular symptoms; bilateral mild ankle arthrosis, and 
severe right talo/navicular degenerative joint disease.  

The VA examiner noted that the veteran had loss of lumbar 
lordosis with some degenerative disc disease of his low back 
with symptoms of mechanical low back pain and radicular 
symptoms without evidence of abnormality on physical 
examination.  

The examiner commented that it was "virtually impossible to 
state and it was unlikely" that the veteran's military 
injury caused his current lumbar spine disorder.  In 
addition, the examiner noted that there did not appear to be 
a correlation between the veteran's ankle pain and his lumbar 
pain.  Moreover, the examiner did not believe that there was 
a "contributory component from his ankle pain to the 
etiology of his lumbar spine pain or radicular symptoms."  

VA medical records dated from February to November 1999 
generally show treatment for chronic low back pain, including 
lumbar spondylosis.  

An August 2000 private doctor's statement, notes that the 
veteran received treatment for degenerative arthritis 
affecting the lumbosacral spine, right ankle and knees, 
bilaterally.  The doctor indicated that the veteran was 
totally and permanently disabled for any type of work.  The 
doctor stated that the veteran's lower extremity disorder was 
exacerbating his medical condition.  

In statements dated in October 2000, December 2000, June 
2001, and January 2003, the veteran's chiropractor stated 
that the veteran received treatment for low back and ankle 
disorders.  The chiropractor generally indicated that the 
veteran continued to have a lot of pain in the ankle, which 
caused a lot of stress on his back.  His diagnosis was 
degenerative arthritis affecting the lumbosacral spine.  It 
was noted that his condition was progressive and that surgery 
was not an option.  Arthritis in the left ankle and mild 
aortic calcification near the spine was reported.  

In an August 2002 statement, a private physician opined that 
the veteran continued to be totally disabled and unable to 
work.  The doctor noted that the veteran had been granted 
Social Security disability payments secondary to back and 
ankle injuries, and for gross anatomical deformities of the 
hip and knees.  The doctor commented that the veteran's 
service medical records provided "corroborative evidence" 
that injuries to his back, knees and ankles were incurred in 
service.  

On VA examination in December 2002, the veteran complained of 
progressive ankle pain which occurred daily, right greater 
than left.  He stated that flare-ups occurred after standing 
or walking over an hour, and lasted two to three days.  It 
was noted that he took medication, attended physical therapy, 
and used hot packs to treat his symptoms.  The veteran also 
reported that he twisted his back during the same incident 
that injured his ankles.  

On physical examination, the veteran had a slight antalgic 
gait, and used a cane to assist with ambulation.  He wore a 
rigid, plastic strap-on ankle brace on his right ankle.  
Slight valgus alignment in the right ankle and slight varus 
alignment in the left ankle were noted.  No soft tissue 
swelling, ecchymosis, scars, masses, or ankle effusions were 
observed.  Subjective complaints of tenderness on palpation 
of the talar heads and calcaneal heels of both feet were 
reported.  

Range of motion testing revealed dorsiflexion to 10 degrees, 
bilaterally; plantar flexion to 45 degrees, bilaterally; 
inversion on the right to 20 degrees and to 30 degrees on the 
left and eversion to 10 degrees bilaterally.  Muscle strength 
of the ankles was 5/5 on dorsiflexion and plantar flexion.  
No sensory changes to light touch or pin prick were noted.  

X-ray studies of the ankles showed osteoarthritis of the sub-
talar and talonavicular joints of the right foot.  Normal 
left foot was noted.  Diagnoses included status post healed 
fractures of the right and left ankles; subjective complaint 
of chronic bilateral ankle pain; history of lumbosacral spine 
strain in 1967, and chronic low back pain not likely 
secondary to back strain.  

The VA examiner opined that the mild back strain in 1967 was, 
by definition, an acute muscular injury which virtually 
always resolves on its own, without any additional therapy, 
within a two to six week time period.  The examiner noted 
that his medical records made no further reference to any 
complaints of low back pain following evaluation in January 
1968.  The examiner opined that it was not likely that the 
veteran's current low back disability was related to low back 
symptoms noted during service.  In addition, the examiner 
indicated that the veteran's low back disability was not 
related to his service-connected ankle disabilities.  

The VA examiner related that the veteran's examination did 
not demonstrate any functional deficits related to decreased 
range of motion on dorsiflexion or plantar flexion.  
Decreased range of eversion and inversion was due to 
mechanical osteoarthritis, not pain.  No loss of speed or 
lack of endurance was shown.  The veteran had some awkward 
movements and incoordination secondary to osteoarthritis but 
not due to pain.  

The examiner also concluded that the veteran's service-
connected disorders did not preclude gainful employment in an 
average civil occupation.  His endurance issues mitigated 
against heavy labor positions but there would be any number 
of sedentary occupations which the veteran could pursue 
without undue strain.  

A January 2003 statement from the veteran's chiropractor 
notes that the veteran continued to be treated for severe 
degenerative disc disease of the hip, knees and ankles.  The 
chiropractor indicated that his condition had existed for 
many years and would not improve.  He added that service 
records showed restrictions for prolonged sitting, stooping, 
bending, standing or heavy lifting.  The chiropractor stated 
that sitting or standing generated stress to his hip and back 
which caused difficulty for him.  In addition, it was noted 
the veteran's angina disorder, educational level, and age, 
rendered him unemployable.  

A February 2003 VA primary care note reflects that the 
veteran reported having constant bilateral ankle pain, right 
greater than left, since active service.  The veteran also 
reported that he injured his low back during service and has 
had increasing and constant low back pain since that time.  
He said that the pain was a dull aching type of discomfort, 
which ranged from a 7 to 8 in intensity.  Intermittently, the 
low back pains radiated into both ankles with associated 
numbness of the right foot.  He denied any history of lower 
extremity weakness; however, he used a cane to walk.  

Clinical findings included low back pains complicated by 
bilateral lumbar radiculopathies at multiple levels.  X-rays 
revealed disc space narrowing between L3/L4.  Chronic 
bilateral ankle pains probably secondary to lower extremity 
weakness from his bilateral radiculopathies and his flat 
feet, were also noted.  

A private doctor's statement dated in September 2003, 
reflects that the veteran was seen complaining of pain in his 
ankles which caused stress on his back.  It was noted that 
his diagnosis was degenerative arthritis affecting the 
lumbosacral spine.  The doctor stated that he was unable to 
work "based on this situation."  

Another statement from a private physician dated in September 
2003, reflects the opinion that the veteran's service records 
provided evidence that injuries to his back, knee, and ankle 
were incurred in service.  It was noted that the veteran 
continued to experience severe pain in his knees and ankles 
which, in turn, generated a significant amount of stress to 
his back.  The doctor said that the veteran was permanently 
and totally disabled for any type of work.  

A VA medical opinion report dated in April 2004, shows that 
the veteran's medical records and claims file were reviewed 
by the physician who conducted the December 2002 examination.  
The examiner concluded that the veteran's current back 
disability was not aggravated or permanently made worse by 
his service-connected right and left ankle fractures.  In 
support of this conclusion, the examiner noted that the 
veteran's ankle fractures were both non-displaced with no 
evidence of artery or nerve involvement.  The examiner also 
noted that a follow-up orthopedic examination in service 
revealed no swelling, and full range of motion with areas of 
point tenderness in the ankles.  It was further concluded 
that the veteran's back condition was not linked to his ankle 
condition and there was no historic or objective evidence to 
link the two conditions.  

II.  Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be established for arthritis 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the veteran claims that service connection for 
a low back disability is warranted on a direct basis, or 
alternatively, as secondary to his service-connected 
bilateral ankle disorder.  

It is noted that multiple statements from a chiropractor and 
a private physician essentially contain opinions that the 
veteran's low back disorder began secondary to the service 
injury in which he fractured his ankles, or that his current 
low back condition was aggravated by the ankle disorder as 
well as non-service connected knee problems.  

While the opinions contain conclusions regarding the etiology 
of the veteran's back disorder, they are largely based on 
faulty premises, namely that the service medical records 
document a back injury in service, or that they document a 
much more severe injury to the ankles that was in fact 
reported.  In this regard, the service medical records show 
an acute and transitory back strain, which resolved without 
documented residuals.  No back injury was ever documented.  
Moreover, records related to the forklift injury which 
resulted in the ankle fractures, were entirely silent for 
complaints or clinical findings related to the back.  In 
addition, post-service medical records which mention back 
complaints are dated beginning in 1984, many years after his 
service discharge.  

Diagnoses over the years have included chronic fibromyositis, 
degenerative arthritis of the spine, herniated disc, 
mechanical low back pain with radicular symptoms, and lumbar 
spondylosis.  

The veteran's has reported a variable history of in-service 
back injuries and disability.  For instance on the first VA 
examination in January 1969, he reported, consistent with the 
service medical records, that when the fork lift ran over his 
feet, he reported to sick call and no particular injury was 
noted.  He reported no back symptoms related to this 
incident.  On subsequent occasions the veteran has reported 
that he was severely injured by the fork lift, and that the 
injuries included damage to his back.  This history lessens 
the veteran's credibility, and that of medical opinions based 
on that history.

By contrast, the medical opinions offered by the VA examiner 
in December 2002 and April 2004, were based on an accurate 
medical history, as documented in the service medical 
records.  The VA examiner's opinions are against a link 
between a current back disability and either an injury in 
service, or a service connected disability.  The lack of 
clinical findings or treatment for back symptoms following 
the acute and transitory symptoms in service, and for many 
years after service, supports the examiner's conclusions.  
The February 1999, opinion also supports the opinions 
rendered in December 2002 and April 2004.

The April 2004 VA examiner's opinion indicated that the 
veteran's current back disability was not aggravated or 
permanently made worse by his service-connected ankle 
fractures.  The examiner's rationale was based upon the fact 
that both ankle fractures were non-displaced and that follow-
up orthopedic examinations revealed no swelling in the ankles 
or areas of point tenderness.  The private opinions 
supporting the veteran's claim, do not account for these 
findings.  

Because the most credible opinions are against the claim, and 
a chronic back disability was first shown many years after 
service, the Board concludes that the evidence is against the 
claim for service connection for a low back disorder.  
Therefore, the claim is denied.  38 U.S.C.A. § 5107(b).

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

Under the rating schedule, limitation of motion of an ankle 
is rated at 10 percent if moderate, and 20 percent if marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Full range of motion of an ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2004).  

The terms "moderate" and "marked" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  The use 
of terminology such as "moderate" or "marked" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation; and, ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

With regard to the left ankle disability, and taking into 
account all of the evidence set out above, the Board finds 
that the evidence is against an evaluation in excess of 10 
percent.  In this regard, the Board notes that the findings 
of range of motion for the veteran's left ankle in June 1997 
were 10 degrees of extension and 35 degrees of flexion.  The 
December 2002 VA examinations findings reflected dorsiflexion 
of 10 degrees and plantar flexion of 45 degrees.  Inversion 
of the left ankle was 30 degrees and eversion was 10 degrees.  
Since this is an increase rating claim, the most recent 
findings are of greatest weight.  Francisco v. Brown, 7 Vet 
App 55 (1994).  

The most recent findings show that the veteran has a normal 
range of plantar flexion, and a loss of approximately half of 
normal dorsiflexion.  The examiner found no additional loss 
due to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004).  Moreover, X-rays were interpreted as showing a 
normal left foot, and his fracture has been described as well 
healed and in excellent position.  Recent private records 
have reported the veteran's complaints of "a lot of pain" 
in the ankles.  However, given the normal X-ray studies and 
plantar flexion, as well as the veteran's history of 
reporting pain that is out of proportion to objective 
findings, the complaints of pain alone do not warrant a 
finding of "marked" limitation of motion.  For similar 
reasons the Board is unable to find that the veteran has a 
"marked" deformity of the os calcis or astragalus, such as 
would be necessary for an evaluation in excess of 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5273 (2004).

The Board finds the reported ranges of motion of the left 
ankle is no more than moderate, such that no more than a 10 
percent rating is warranted under this code.  Since the 
limitation of motion is no more than moderate, the disability 
does not more closely approximate the criteria for the 20 
percent evaluation.  38 C.F.R. § 4.7 (2004).

Thus considering all the evidence of record, to include the 
veteran's limitation of motion, and his complaints of pain, 
the Board finds that the veteran's disability results in no 
more than moderate limitation of motion of the left ankle, 
which is reflected in the 10 percent rating that the veteran 
currently receives under Diagnostic 5271.  

Right Ankle

Regarding the veteran's right ankle, the Board notes that the 
maximum schedular rating under Diagnostic Code 5271 has been 
assigned.  Thus, the factors contemplated by DeLuca v. Brown, 
8 Vet. App. 202 (1995), are not for application. See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997); 38 C.F.R. § 4.40, 4.45, 
4.59.  

The veteran is also in receipt of the maximum evaluation 
available for malunion and deformity of the os calcis or 
astragalus under Diagnostic Code 5273.

Moreover, as the veteran retains measurable range of motion 
in the right ankle, there is no showing of ankylosis of the 
ankle such as to warrant a higher evaluation under Diagnostic 
Code 5270.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dorland's 
Illustrated Medical Dictionary 86 (28th ed. 1994).  

Extraschedular

Under a precedent opinion of the VA General Counsel, the 
Board is required to address the issue of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) where the issue is raised by the claimant or by 
the record.  See VAOPGCPREC 6-96, 61 Fed. Reg. 66,749 (1996).  
Under 38 U.S.C.A. § 7104(c) (West 2002), precedent opinions 
of the General Counsel are binding on the Board.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the ankle 
disabilities have not required any periods of recent 
hospitalization.

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  The adverse occupational impact of the service-
connected disability is contemplated in the 10 and 20 percent 
ratings currently assigned.  

The veteran is not currently employed, and thus, there is no 
marked interference with current employment.  As will be 
discussed below, the Board has found that the ankle 
disabilities do not render the veteran unemployable.  The 
only opinion as to the impact of the ankle disabilities alone 
on his ability to work, was supplied by the VA examiner in 
December 2002.  The examiner's opinion was that the ankle 
disabilities would not have a significant impact on the 
ability to perform less than heavy physical labor.  The 
veteran's employment experience as a janitor would seem to 
fall into the category of less than heavy physical labor.  
Accordingly, the Board finds that the ankle disabilities do 
not cause marked interference with employment.

As the preponderance of the evidence is against the claims 
for increased ratings for the left and right ankle 
disabilities, the benefit-of- the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

Where the schedular disability rating is less than 100 
percent, a TDIU rating may nonetheless be assigned if a 
veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a) (2004).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a)

VA's policy is to award TDIU to all veterans who are unable 
to follow a substantially gainful occupation by reason of 
service connected disability.  Therefore, an extraschedular 
TDIU is available in the case of a veteran who does not meet 
the percentage requirements, but whose service connected 
disabilities preclude substantially gainful employment.  38 
C.F.R. § 4.16(b).  

The veteran has reported completion of two years of high 
school, and additional computer training.  He has also 
reported employment experience as a janitor and as an 
employee of the Postal Service as a transitional carrier.

The veteran is in receipt of SSA disability benefits related 
to his inability to maintain employment due to disorders 
including degenerative joint disease affecting several areas 
including the knees, hips and back.  The veteran is not 
service connected for his low back disorder, knee disorder or 
other degenerative disabilities outside of the residuals from 
bilateral ankle fractures.  

Several of the veteran's private physicians have related his 
unemployability to his various musculoskeletal disorders 
including the low back disorder, knee problems and other 
complaints.  These opinions do not support a conclusion that 
the ankle disabilities alone preclude gainful employment.

The only medical opinion as to whether the ankle disabilities 
alone, preclude gainful employment was furnished by the VA 
examiner in December 2002.  The examiner, specifically noted 
that the veteran's service-connected ankle disorders alone 
did not preclude gainful employment in positions not 
requiring heavy physical labor.  Given the veteran's 
experience as a janitor, and his computer training, he is 
qualified for employment requiring less than heavy physical 
labor.  Thus, in the opinion of the Board, the veteran is not 
precluded from performing all forms of substantially gainful 
employment due to his service-connected disability, and the 
preponderance of the evidence is against his claim for TDIU 
benefits.

Thus there is no basis for referring the claim for 
consideration of an extraschedular award of individual 
unemployability.  38 C.F.R. §§ 3.321, 4.16.  










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to an increased rating for residuals of a right 
ankle fracture is denied.  

Entitlement to an increased rating for residuals of a left 
ankle fracture is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



